Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following office action of Restriction is in response to application filed on 12/14/2020.
Claim Status:
Applicant attorney Jason Bollinger was contacted on 8/9/22 for an oral restriction but, a written restriction was requested. 

Pending claims : 1-18
  

Election/Restrictions 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-7, drawn to a method for email-based e-commerce transactions between third party vendor and a customer that is facilitated by a sever, classified in G06Q 20/322 
II.   Claims 8-13, drawn to a method for email-based e-commerce transactions via a social media network, classified in class G06Q 50/01,.
III.    Claims 14-18, drawn to a method for an email-based financial management system, classified in class G06Q 40/04 (Stock market transactions).
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II & III are directed to unrelated processes.  Here, un related inventions are distinct if: 
(A) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(B) the inventions do not overlap in scope, (i.e. each invention as claimed requires a mutually exclusive characteristic not required for the other invention); and 
(C) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  
In particular, Inventions I, II & III as claimed can have a materially different design, mode of operation, function or effect.  
Here, Invention I appears to focus on particular features of generating a first simple mail transfer protocol (SMTP) email message that includes at least one mail to hyperlink, 	
while Invention II appears to focus on receiving, via the social media network, a request from at least one customer to make a payment via email, and 

Invention III appears to focus on storing user based settings, wherein the user based settings are associated with stock market events and a plurality of predetermined actions based on said stock market events.
Furthermore, the inventions as claimed do not overlap in scope (i.e.  Invention I specifically highlights how to generate a first (SMTP) email message that includes at least one mailto hyperlink, while Invention II highlights how to receive, via the social media network, a request from at least one customer to make a payment via email, invention III highlights how the user based settings are associated with stock market events), and there is nothing of record to show them to be obvious variants (i.e. Although all incorporate an email-based e-commerce transaction, the inventions appear to utilize such elements in dissimilar ways). 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions may acquire a separate status in the art in view of their classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; ( SMTP email message with mailto hyperlink;  ; transactions via a social media network, and stock market events).
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; (i.e. SMTP email message with mailto hyperlink; transactions via a social media network; and email-based financial management system).
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698